DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  it appears that “on shear pin” should most likely be “one shear pin”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the piston further disposed radially between the shaft and the collet fingers".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not provide basis for the piston being in any initial position with respect to the shaft and collet fingers.
Claim 8 recites the limitation "the collet fingers are further engaged with the recess profile".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not provide basis for the collet fingers being engaged with the recess profile.
Claim 11 recites the limitation "the collet fingers are allowed to disengage with the recess profile".  There is insufficient antecedent basis for this limitation in the claim because claim 10 does not provide basis for the collet fingers ever being engaged with the recess profile.
Claim 12 recites the limitation "the lower receptacle assembly and the upper assembly are allowed to disconnect".  There is insufficient antecedent basis for this limitation in the claim because claim 10 does not provide basis for the lower and upper assemblies ever being connected.
Any claim that depends from an indefinite claim is considered to be equally indefinite at this time.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20160362967 to Mullins.
Regarding claim 1, Mullins teaches a disconnect device for use as part of a downhole assembly in an oil or gas well which comprises: a lower receptacle assembly LHB comprising a recess profile P; an upper assembly comprising: a shaft 30 comprising a fluid passage, a collet comprising collet fingers 46, a piston 48, a cylinder assembly 4, a pressure chamber disposed radially between the shaft and the cylinder assembly (chamber is where the spring resides), and a spring S, wherein the piston is selectively movable into three positions (figs. 4A-4C and associated description).
Regarding claim 2, the disconnect device of claim 1, wherein the three positions comprise a first position, comprising the piston disposed radially between the shaft and the collet fingers (fig. 4A).
Regarding claim 4, the disconnect device of claim 2, wherein the collet fingers are engaged with the recess profile (fig. 4A).
Regarding claim 5, the disconnect device of claim 2, wherein the first position is a deployable configuration of the disconnect device (paragraph 0038).
Regarding claim 6, as best understood with respect to the 112 rejection above, the disconnect device of claim 1, wherein the three positions comprise a second position, comprising the piston disposed radially between the shaft and the collet fingers (fig. 4B).
Regarding claim 7, the disconnect device of claim 6, wherein the piston is not coupled to the cylinder assembly via at least one shear pin (no shear pins are disclosed).
Regarding claim 8, as best understood with respect to the 112 rejection above, the disconnect device of claim 1, wherein the collet fingers are engaged with the recess profile (fig. 4A).
Regarding claim 9, the disconnect device of claim 6, wherein the second position is a connect configuration of the disconnect device (the assemblies are still connected in the second position in fig. 4B).
Regarding claim 10, the disconnect device of claim 1, wherein the three positions comprise a third position, comprising the piston disposed radially between the shaft and the cylinder assembly (fig. 4C).
Regarding claim 11, as best understood with respect to the 112 rejection above, the disconnect device of claim 10, wherein the collet fingers are allowed to disengage with the recess profile (fig. 4C).
Regarding claim 12, as best understood with respect to the 112 rejection above, the disconnect device of claim 10, wherein the lower receptacle assembly and the upper assembly are allowed to disconnect (paragraph 0040).

Allowable Subject Matter
Claims 13-15 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140110129 appears to also teach the limitations of claim 1.  US 20120090849 teaches many of the claimed limitations, except for a spring.  US 20080041597 appears to also teach the limitations of claim 1.  US 4325434 appears to also teach the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674